This is an appeal from an order of the district court of Craig county striking certain motions and plea in intervention of the plaintiffs in error from the files, and rendering judgment in favor of the defendants in error. *Page 140 
The defendants in error have filed no brief, and assign no reason for their failure to do so, although the brief of the plaintiffs in error was duly served on them. The plaintiffs in error have filed an elaborate brief, which seems to reasonably sustain their contention.
We, therefore, recommend that the order striking the motions and plea in intervention from the files and the final judgment appealed from be reversed, and the cause remanded, with instruction to hear said motions and plea of intervention upon their merits.
By the Court: It is so ordered.